  Case 4:19-cr-00015-RSB-CLR Document 157 Filed 05/21/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERCA,

                Plaintiff,                              CIVIL ACTION NO. 4:19-cr-15

        v.

 AMARI SAMS,

                Defendant.


                                          ORDER

       The judgment in the above-styled action having been affirmed by the United States Court

of Appeal for the Eleventh Circuit;

       IT IS HEREBY ORDERED that the Mandate of the United States Court of Appeals for the

Eleventh Circuit is made the judgment of this Court.

       SO ORDERED, this 21st day of May, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
